Name: 79/664/EEC: Council Decision of 24 July 1979 opening additional quotas for imports into Italy for certain products originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-03

 Avis juridique important|31979D066479/664/EEC: Council Decision of 24 July 1979 opening additional quotas for imports into Italy for certain products originating in Romania Official Journal L 197 , 03/08/1979 P. 0039 - 0039****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 24 JULY 1979 OPENING ADDITIONAL QUOTAS FOR IMPORTS INTO ITALY FOR CERTAIN PRODUCTS ORIGINATING IN ROMANIA ( 79/664/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE ITALIAN REPUBLIC , IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC , HAS REQUESTED THAT AMENDMENTS BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA PURSUANT TO COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 AMENDING THE UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ); WHEREAS THE REQUESTED AMENDMENTS DO NOT GIVE RISE TO ANY PARTICULAR ECONOMIC PROBLEMS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC SHALL , BY WAY OF EXCEPTION , FOR THE YEAR 1979 AND IN RESPECT OF ROMANIA , OPEN ADDITIONAL IMPORT QUOTAS FOR THOSE PRODUCTS COVERED BY QUOTAS NO 5 TO NO 68 IN ANNEX VIII ( E ) TO DECISION 79/252/EEC EQUAL TO 20 % OF EACH QUOTA , WITH THE EXCEPTION OF IRON AND STEEL PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 24 JULY 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY